— In a proceeding to validate a petition designating Charles E. Holster III, as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of New York State Senator for the 9th Senatorial District, the *960appeal is from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered August 20, 1992, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that the petitioner’s designating petition was invalid owing to a complete failure to number consecutively the 87 sheets of the petition in compliance with Election Law § 6-134 (2) (see, Matter of Braxton v Mahoney, 63 NY2d 691). None of the sheets were numbered as required by statute (see, Matter of Braxton v Mahoney, supra). Under the circumstances, there was not substantial compliance with the statute (cf., Matter of Rosen v McNab, 25 NY2d 798, 799; Matter of Jonas v Black, 104 AD2d 466, affd 63 NY2d 685; Matter of Frawley v Regan, 77 AD2d 937). Mangano, P. J., Thompson, Sullivan, Lawrence and Pizzuto, JJ., concur.